
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24


November 28, 2001

Leonard R. Stein
2218 Clay Street
San Francisco, California 94115

Dear Lenny,

As a result of our recent discussions, it is with pleasure that I confirm our
offer for your employment with QRS Corporation. The following summarizes our
offer:

POSITION

Senior Vice President, General Counsel & Secretary. You will be a member of the
Corporate Management Committee and will attend Board of Directors meetings.

REPORTING TO

Liz Fetter, President & CEO

LOCATION

Richmond, California

START DATE

November 30th, 2001

ANNUAL COMPENSATION

Your annual compensation will be administered by me and reviewed by the
Compensation Committee of the Board of Directors. Our agreement regarding
compensation is as follows:

          (i)  Your annual base compensation will be $240,000 or $20,000 per
month. QRS employees are paid semi-monthly (i.e., on the fifteenth and last
working day of each month).

        (ii)   In addition, you will receive annual incentive compensation of
not less than 50% of base compensation for fiscal year 2002 that will be
administered by me and reviewed by the Compensation Committee. Your annual
incentive compensation for fiscal year 2002 is guaranteed to be not less than
$120,000. The sum of your base compensation plus your annual incentive
compensation shall be your total target compensation.

During 2001 your short-term incentive compensation will depend on your start
date, but assuming November 30th, it would be approximately $10,000.

Notwithstanding the above, the annual total target compensation (base
compensation plus incentive at 100%), shall not be less than $360,000 and for
2001 the total target compensation (base compensation plus incentive at 100%)
will depend on your start date, but again assuming November 30th, it should
approximate $30,000.

        (iii)  You will also receive a one-time payment of $10,000.

Your compensation, including incentives, will be reviewed in April 2002 and each
year thereafter (unless there is a change in objectives, responsibilities etc.,
in which case it will be reviewed at that time), to ensure that it continues to
be equitable, appropriate to your responsibilities and provide appropriate
incentives and support to the agreed objectives.

--------------------------------------------------------------------------------


REIMBURSEMENT

QRS will reimburse you for all business expenses reasonably incurred by you in
the performance of your duties hereunder. You will adhere to QRS' travel and
entertainment polices and procedures, submit expense reports with appropriate
vouchers, receipts, and other substantiation of such expenses within thirty
(30) days after they are incurred and you should expect prompt reimbursement.

QRS will pay on your behalf your California and District of Columbia Bar fees,
reasonable expenses to meet your continuing education requirements, and your
memberships in the American Bar Association, American Corporate Counsel
Association and San Francisco Bar Association, including reasonable expenses of
attending appropriate meetings of these organizations.

LONG TERM INCENTIVES

It will be recommended that you receive the following stock option grants in
accordance with the defined plan, copies of which are available for your review:

        a.    Initial Grant.    Option to purchase 40,000 shares. This
recommendation will be presented to the Board of Directors for its approval on
December 5, 2001.

        b.    Deferred Initial Grant.    Option to purchase 25,000 shares. This
grant shall occur as soon after your start date as sufficient stock options
become reasonably available under the plan, but shall occur not later than
May 31, 2002.

The grant date for each stock option grant set forth above shall be the date the
Board approves the grant, and the option price will be established by the
closing price of the stock on that date.

The options set forth in (a) and (b) above will vest over a four-year period
with 25% vesting beginning on the anniversary of the grant date and the
remainder vesting in equal monthly increments thereafter. If your employment
terminates for any reason (whether or not in connection with a change in control
of the Company), the options that have vested as of your termination date shall
remain exercisable for thirty six (36) months after the termination of your
service with the Company or such longer period as the Plan or Plan Administrator
may specify, provided that no option may be exercised after the specified
expiration date of the option term.

BENEFITS

In addition to the benefits available to all QRS associates as defined in the
Employee Handbook; as a Senior Vice President and Officer you are provided with
additional benefits as follows:

Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 662/3% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

Liability Insurance—The Company shall purchase and maintain in effect sufficient
Officer's liability insurance to provide you with reasonable coverage, including
the provision of legal counsel and/or reimbursement of appropriate legal fees
you pay personally, against all liability claims and judgments arising from your
legal exercise of your duties as an Officer of QRS, including any actions filed
after you cease your duties as an Officer or in the event of the termination of
your employment. The Company shall also provide in its bylaws (and, upon
reasonable request by you, in a written agreement), a full indemnification for
you as a QRS officer, to the maximum extent permissible under Delaware law.

Life Insurance—The Company shall purchase and maintain in effect group term life
insurance for you with a death benefit of equal to 2 times your base salary with
beneficiary to be designated by yourself.

--------------------------------------------------------------------------------


At your option, you may choose to purchase additional life insurance through the
supplemental term life plan.

PTO—You will be entitled to 10 holidays per calendar year and 20 PTO (Personal
Time Off) days per year. A prorated portion of PTO is accrued each pay period.
PTO may be used for vacation, illness or other purposes at your discretion.

TERMINATION AND SEVERANCE

This position is for no set period or term and just as you have the right to
resign your position, at any time, for any reason, QRS reserves the right to
terminate your employment, at any time, with or without cause, with or without
notice.

In the event your employment is terminated without cause, you will become
entitled to six (6) months of severance pay equal in the aggregate to your total
annual target compensation and benefits at the level in effect at the time of
your termination. In addition, you shall be entitled to receive at the time of
your termination the pro-rata amount (based upon the length of your employment
during the fiscal year) of your annual incentive compensation calculated at 100%
of your target incentive. Your severance payments will be made in accordance
with the Company's standard payroll practices for current employees and will be
subject to the Company's collection of all applicable withholding taxes.

For purposes of this agreement, termination "for cause" shall mean a termination
of your employment for any of the following reasons: (1) your failure to
substantially perform the material duties of your position with the Company
after a written demand for substantial performance is delivered to you by the
Company which specifically identifies the manner in which you have not
substantially performed those duties and which provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary obligations as an officer of the Company, (3) your
failure to follow in a material respect the reasonable policies or directives
established on an employee-wide basis by the Company, after written notice to
you indicating the policies or directives with which you are not in material
compliance and which provides a reasonable period for you to cure those
deficiencies, (4) any willful misconduct on your part having a material
detrimental effect on the Company or (5) any unauthorized activity on your part
which creates a material conflict of interest between you and the Company after
you have been provided with written notice of the unauthorized activity and a
reasonable opportunity to refrain from that activity.

CHANGE OF CONTROL BENEFITS

A.    Should there occur a Corporate Transaction or a Change in Control (as
those terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan)
and either (i) your employment is subsequently terminated without cause or
(ii) you subsequently resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 35 miles, then you
will be entitled to six (6) months of severance pay equal in the aggregate to
your targeted total annual target compensation and benefits at the level in
effect at the time of your termination or resignation or (if greater) at the
level in effect immediately prior to the Corporate Transaction or Change in
Control. In addition, you shall be entitled to receive at the time of your
termination the pro-rata amount (based upon the length of your employment during
the fiscal year) of your annual incentive compensation calculated at 100% of
your target incentive. Your severance payments will be made in accordance with
the Company's standard payroll practices for current employees and will be
subject to the Company's collection of all applicable withholding taxes.

B.    Except to the extent otherwise provided in paragraph C below, should a
Corporate Transaction or Change in Control occur during your period of
employment with the Company, then (i) all of your outstanding options will,
immediately prior to the specified effective date for the Corporate Transaction

--------------------------------------------------------------------------------


or Change in Control, become exercisable for all the shares at the time subject
to those options, whether or not those options are to be assumed or replaced
with a cash incentive program, and those accelerated options may be exercised
for all or any portion of the option shares as fully vested shares; and (ii) all
of your unvested shares of QRS stock will immediately vest at the time of such
Corporate Transaction or Change in Control.

C.    However, the following limitation will be in effect for (i) all of your
unvested shares of QRS stock and (ii) any unvested options which are to be
assumed by the successor entity (or parent company) or otherwise continued in
effect or which are to be replaced with a cash incentive program which preserves
the spread existing at the time of such Corporate Transaction or Change in
Control on any shares for which your options are not otherwise at that time
exercisable (the excess of the fair market value of those shares over the
exercise price):

The accelerated vesting of those unvested shares and options will be limited to
the extent and only to the extent necessary to assure that the parachute payment
attributable to the accelerated vesting of those shares and options would not
constitute an excess parachute payment under Internal Revenue Code
Section 280G(b).

To the extent one of more of your options or unvested shares do not vest on an
accelerated basis upon a Corporate Transaction or Change in Control by reason of
such limitation, those options will continue to become exercisable in accordance
with the original exercise schedule indicated in the respective grant notices
for those options, and those unvested shares will continue to vest in accordance
with the original vesting schedule set forth in the applicable Restricted Stock
Agreements. However, should either (i) your employment be terminated without
cause or (ii) you resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 50 miles, at the
time of such Corporate Transaction or Change in Control or within twenty four
(24) months thereafter, then each of your outstanding options, to the extent not
otherwise fully exercisable at that time, shall automatically accelerate and
become immediately exercisable for all the option shares and may be exercised
for any or all of those shares as fully vested shares at any time prior to the
expiration or sooner termination of the option term. In addition, all of your
unvested shares will immediately vest upon such a termination of employment or
resignation.

D.    Any of your options which are assumed by the successor entity (or parent
company) in the Corporate Transaction or are otherwise continue in effect
following the Change in Control transaction shall be appropriately adjusted to
apply and pertain to the number and class of securities which would have been
issued to you in the consummation of such Corporate Transaction or Change in
Control had the options been exercised immediately prior to such event.
Appropriate adjustments shall also be made to the option prices payable per
share, provided the aggregate option prices payable shall remain the same.

EMPLOYMENT AT WILL

Your employment in the position of General Counsel will remain an Employment At
Will. This means that your position is for no set period or term and just as you
have the right to resign your position, at any time, for any reason, QRS
reserves the right to terminate your employment, at any time, with or without
cause and with or without notice. If any contrary representation has been made
to you, this letter supersedes it. Neither subsequent agreement contrary to this
nor any amendment to this term can be made unless it is in writing and signed by
both of us and copied to the Chairman of the Compensation Committee.

I trust the above meets your approval. However, should you have any questions or
concerns, you should not hesitate to contact either me. For our part we look
forward, with tremendous enthusiasm, to you joining QRS and our ongoing
relationship.

--------------------------------------------------------------------------------


Sincerely,

/s/  LIZ FETTER      

--------------------------------------------------------------------------------

Liz Fetter
CEO and President    

c.c: Garth Saloner—Chairman of the Compensation Committee

I accept this ongoing position with QRS Corporation on these terms and
conditions on the terms above and understand and agree that it supersedes any
other agreement, written or oral, I may have with QRS with respect to employment
or compensation by QRS including salary, incentive, options, termination and
severance.

/s/  LEONARD R. STEIN      

--------------------------------------------------------------------------------

Leonard R. Stein    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24

